Upon the merits there should be an affirmance of the determination appealed from. No authority, however, is given under the statute* for a direct appeal from the decision of the chief city magistrate to this court. In order to review such decision the appellant should have brought proceedings in certiorari. Appeal dismissed, with ten dollars costs and disbursements to the respondent. Present-—-Finch, Merrell, McAvoy, Martin and Sherman, JJ.

 See Inf. Crim. Cts. Act of City of New York (Laws of 1910, chap. 659), § 103, as amd. by Laws of 1930, chap 568.— [Rep,